IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: E.V.                : No. 25 EAL 2017
                                        :
                                        : Petition for Allowance of Appeal from
PETITION OF: E.V.                       : the Order of the Superior Court
                                        :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.